Citation Nr: 1812172	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

4.  Entitlement to a disability evaluation in excess of 50 percent prior to July 20, 2016, and in excess of 70 percent therefrom, for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and A.W.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1982 to September 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, June 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was last before the Board in June 2016, whereupon it was remanded to the RO, via the RO and Evidence Intake Center located in Janesville, Wisconsin, for further development of the record.  Following the issuance of a December 2017 supplemental statement of the case, the matter was returned to the Board for its adjudication. 

In July 2012, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

The issues of entitlement to an increased rating of the service-connected PTSD as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the current left shoulder disability is attributable to the Veteran's active service or to any incident of service. 

2.  The competent medical evidence does not demonstrate that the current low back disability is attributable to the Veteran's active service or to any incident of service.

3.  The competent evidence does not demonstrate that the Veteran currently experiences any residuals of a traumatic brain injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for residuals of a traumatic brain injury have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria for Service Connection Claims

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Left Shoulder

The Veteran contends that he has a left shoulder disability, currently diagnosed as osteoarthritis as due to avascular necrosis, that is attributable to an in-service injury.  Specifically, he asserts that his osteoarthritis developed after service as a direct result of his being exposed to an explosion in service. 

A review of the Veteran's service treatment records shows that the Veteran was admitted for medical treatment in December 1983 for injuries he sustained after being exposed to an explosion on the deck he was working on.  The initial consultation did not reveal any left shoulder injuries, nor do follow-up treatment records dating from later in December 1983 and in January 1984.  The Board notes that the Veteran did receive treatment for a variety of other injuries at this time but apparently did not report experiencing any specific left shoulder pain.  On the August 1985 discharge examination, the Veteran was evaluated as having no abnormalities related to his upper extremities.  

Post-service, the Veteran initially filed a claim of service connection for a left shoulder disability in November 1996, and was afforded a VA examination to evaluate his left shoulder in April 1997.  Range of motion testing on that examination revealed no abnormalities.  It was the examiner's impression that the area of discomfort described by the Veteran was in the soft tissue musculature in the area of supraspinatus of the left scapula.  The diagnosis was a left shoulder muscle strain.  

Outpatient records from Andrew Orthopedic and Sports Medicine Center dated from October 2007 indicate that the Veteran sought treatment for left shoulder pain and stiffness that reportedly began in 1983 following the in-service explosion and injury.  A radiological examination at the time of the initial October 2007 consultation revealed severe degenerative changes of the glenohumeral joint.  The assessment was shoulder osteoarthritis with impingement.  A Dr. O. opined that the Veteran's condition was terrible for such a young age and was most likely post-traumatic osteoarthritis from his 1983 injury.  

Records from West Florida Healthcare dating in May 2011 indicate that the Veteran had total left shoulder replacement surgery.  The operative report reflects that a prior evaluation revealed a severely deformed avascular necrosis deformation of the humeral head of the left shoulder, resulting in only pain symptoms.  The postoperative diagnosis was left shoulder degenerative joint disease on the glenohumeral joint.  

In a July 2012 statement, a T.M. identified himself as a fellow servicemember of the Veteran's who visited the Veteran following the injury he sustained as a result of the explosion in service.  According to T.M. the Veteran sustained burns to his face, arms, and back, a cut to the back of the head, and unspecified injuries to his legs, knees, back and left shoulder.  T.M. further stated that he witnessed extensive bruising and burns on the Veteran's back, face and arms.  He also attested that the Veteran consistently complained of pain to his back and knees.  

During the July 2012 hearing, the Veteran conceded that he did not seek treatment for his left shoulder while he was in service, and further stated that he did not seek any treatment for his left shoulder until he started receiving medical care through VA.  Since that point, he reported that he had been receiving continuing care for his left shoulder, to include a total shoulder replacement and physical therapy.  According to the Veteran, one of his treating physicians told him that the degenerative condition that led to his left shoulder replacement was likely the result of the injury from the in-service explosion.  

In an August 2012 correspondence, a Dr. R.M. stated that he reviewed the claims file and found that it was at least as likely as not that the Veteran's left shoulder condition, among other claimed disabilities, was due at least in part to the injury the Veteran suffered when he was exposed to the in-service explosion.  Dr. R.M. did not provide any rationale for the conclusion. 
The Veteran was afforded a VA examination in May 2015 to evaluate the nature and etiology of his left shoulder disability.  He reported experiencing pain as well as limited movement of his left shoulder.  He further maintained that he sustained an injury to his left shoulder in service as a result of an explosion and that his current left shoulder disability was a direct result of that injury.  A radiographic examination revealed interval glenohumeral hemiarthroplasty without any loosening.  The diagnosis was left shoulder replacement due to severe osteoarthritis secondary to avascular necrosis.  In conclusion, the examiner opined that it was less likely than not that the left shoulder disability was incurred in or otherwise due to service, to include the explosion injury.  In support thereof, the examiner stated only that the available medical records did not support any association between the Veteran's in-service injury and his eventual development of a left shoulder disability.  

The RO secured an addendum opinion regarding the etiology of the left shoulder disability in March 2017.  After reviewing the prior examination and the claims file, the examiner opined that it was less likely than not that the left shoulder disability was incurred in or otherwise related to service.  In support thereof, the examiner noted that there was no medical evidence that the Veteran sustained a left shoulder injury while in service, and further highlighted the fact that the Veteran's left shoulder disability was consistent with avascular necrosis and not the type of injury that the Veteran sustained in service.  

The Board notes that the Veteran has continued to receive treatment from his local VA medical center for a left shoulder disability with progressively worse symptoms.  On a February 2007 outpatient record, the Veteran stated that he had only been experiencing left shoulder pain for about a year prior.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a grant of service connection for a left shoulder disability.  To begin, there is no objective medical evidence to support the Veteran's contentions that he suffered a left shoulder injury as due to the explosion he was exposed to in service.  Significantly, there is no record of the Veteran ever seeking treatment while in service for symptoms of a left shoulder disability despite receiving treatment for a variety of other conditions resulting from the explosion injury.  Furthermore, the Veteran's upper extremities were evaluated as having no abnormalities on the August 1985 discharge examination. 

The Board acknowledges that the Veteran has consistently maintained that his left shoulder disability was caused by the in-service explosion injury, and that he is competent to report his symptoms of pain and stiffness and when those symptoms began to manifest.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also accepts the credible statement of T.M.  However, there is no evidence in the record which indicates that the Veteran or T.M. possess the competence through training or credentials to conclude that the Veteran's currently diagnosed left shoulder disability is attributable to the in-service explosion, or any other component of his period of service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's assertions must be considered in light of the medical opinions of record.  Where, as here, there are conflicting medical opinions in the claims file, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered  by the May 2015 and March 2017 examiners were supported by a thorough evaluation of the Veteran's medical history and a discussion of the incongruity of the Veteran's symptomatology with the injury he reported experienced in service.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, not only did the examiners rely on the available treatment records, but the March 2017 examiner also specifically highlighted how the Veteran's avascular necrosis would not likely result from the injury the Veteran experienced in service.  Accordingly, the Board affords the opinions of the both the May 2015 and March 2017 VA examiners with significant probative weight. 

By contrast, the opinions of both Dr. O. in October 2007 and Dr. R.M. in August 2012 are wholly unsupported by any rationale other than a discussion of the severity of the Veteran's left shoulder disability.  Moreover, Dr. O. did not specify that he reviewed the entire claims file before setting forth his opinion, and while Dr. R.M. did state that they reviewed the claims file, they did not make any findings regarding specific evidence from the claims file.  In summation, although Dr. O. and Dr. R.M.'s opinions do support the Veteran's assertions, it is unclear on what basis their conclusions were made.  Without a rationale supported by the evidence of record, the Board cannot attribute significant probative weight to either opinion.   

Thus, the Board finds that the opinions offered by the May 2015 and March 2017 VA examiners are the most persuasive opinions of record and warrant the greatest probative weight on the issue at hand.  In light of the lack of any other objective medical evidence tending to show that the left shoulder disability was incurred in service, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of service connection for a left shoulder disability on a direct basis pursuant to 38 C.F.R. § 3.303(a).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, as discussed above the Board found the opinions of the May 2015 and March 2017 VA examiners to be far more persuasive than the Veteran's contentions regarding his development of a left shoulder disability, even with the support of the two private doctors, as those opinions were wholly unsupported by the evidence of record.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left shoulder disability is otherwise attributable to service.  38 C.F.R. § 3.303(d).

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Low Back Disability

The Veteran contends that he has a low back disability, currently diagnosed as lumbar spondylosis, that is attributable to an in-service injury.  Specifically, he asserts that his low back disability developed after service as a direct result of his being exposed to an explosion in service. 

A review of the Veteran's service treatment records shows that the Veteran was admitted for medical treatment in December 1983 for injuries he sustained after being exposed to an explosion on the deck he was working on.  The initial consultation did not reveal any back injuries, nor do follow-up treatment records dating from later in December 1983 and in January 1984.  The Board notes that the Veteran did receive treatment for a variety of other injuries at this time but apparently did not report experiencing any specific back pain.  On the August 1985 discharge examination, the Veteran was evaluated as having no back abnormalities. 

Post-service, the Veteran reported during an April 1997 VA joint examination 
that he had a hematoma over the left upper gluteal region as a result of the explosion injury in service and that since it subsided in service he would experience intermittent pain in the area that was not disabling.  Range of motion testing during the examination revealed no abnormalities related to the back.  On a subsequent March 2003 VA joint examination, the Veteran reported that the low back pain had become constant.  Range of motion testing revealed no restrictions of movement but did reveal some tenderness over the dorsal spine in the lumbar area and the right lumbosacral joint.  The diagnosis was a lumbosacral strain.  

VA medical records show that the Veteran has been receiving treatment for back pain since January 2004.  A February 2007 outpatient record indicates that the Veteran had been diagnosed with lumbar spondylosis with chronic back pain, with the Veteran reporting that he had been experiencing that back pain for a few years prior.  Subsequent VA medical records show continued treatment for the chronic back pain.  

A September 2008 low back MRI from Pensacola Open MRI & Imaging showed moderate spondylosis at L1-2 and at L5-S1.  The impression was lumbar spondylosis with endplate hypertrophy at T11-12 and no other abnormalities.  A subsequent December 2008 MRI from the same private treatment provider confirmed the diagnosis of lumbar spondylosis.  

As detailed above, in a July 2012 statement T.M. stated that the Veteran sustained burns to his face, arms, and back, a cut to the back of the head, and unspecified injuries to his legs, knees, back and left shoulder.  T.M. further stated that he witnessed extensive bruising and burns on the Veteran's back, face and arms.  He also attested that the Veteran consistently complained of pain in his back and knees.  

During the July 2012 hearing, the Veteran conceded that he did not seek treatment for his low back while he was in service, and further stated that he did not seek any treatment for his low back until 1996.  Since that point, he reported that he had been receiving continuing care for his low back from VA.  According to the Veteran, several of his treating physicians had told him that his low back disability was related to the in-service explosion injury he experienced.  Regarding that injury, the Veteran reported that he was told by his treating physician in service that he had a hematoma as a result of the explosion injury and that he would develop arthritis when he was older.  

In an August 2012 correspondence, a Dr. R.M. stated that he reviewed the claims file and found that it was at least as likely as not that the Veteran's low back disability was due at least in part to the injury the Veteran suffered when he was exposed to the in-service explosion.  No rationale was provided for this conclusion.

The Veteran was afforded a VA examination in May 2015 to evaluate the nature and etiology of his low back disability.  He maintained that his low back disability was the result of the in-service explosion injury.  A radiographic examination confirmed that the Veteran had lumbar spondylosis.  After reviewing the claims file, the examiner then opined that it was less likely than not that the low back disability was incurred in or caused by service.  In support thereof, the examiner noted only that the Veteran's lumbar spondylosis was the inevitable consequence of aging.  
The RO secured an addendum opinion regarding the etiology of the low back disability in March 2017.  After reviewing the prior examination and the claims file, the examiner opined that it was less likely than not that the low back disability was incurred or otherwise related to service.  In support thereof, the examiner noted that there was no medical evidence that the Veteran sustained a low back injury while in service, and further reiterated the fact that lumbar spondylosis was an inevitable consequence of aging.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against this claim.  To begin, there is no objective medical evidence to support the Veteran's contentions that he suffered a low back injury as due to the explosion he was exposed to in service.  Significantly, there is no record of the Veteran ever seeking treatment while in service for symptoms of a low back disability despite receiving treatment for a variety of other conditions resulting from the explosion injury.  Furthermore, the Veteran's back was evaluated as having no abnormalities on the August 1985 discharge examination. 

As stated previously, the Board acknowledges that the Veteran has consistently maintained that his low back disability was caused by the in-service explosion injury, and that he is competent to report his symptoms and when those symptoms began to manifest.  Layno, 6 Vet. App. at 465.  The Board also reiterates that it accepts the credible statement of T.M.  However, there is no evidence in the record which indicates that the Veteran or T.M. possess the competence through training or credentials to conclude that the Veteran's currently diagnosed low back disability is attributable to the in-service explosion, or any other component of his period of service.  Jandreau, 491 F.3d at 1372.  

Again, the Veteran's assertions must be considered in light of the medical opinions of record.  On the one hand, the opinions offered by the May 2015 and March 2017 examiners were supported by a thorough evaluation of the Veteran's medical history and a discussion of the fact that the Veteran's lumbar spondylosis is more likely a consequence of aging then a condition attributable to any in-service injury.  As the examiners relied on evidence from the claims file and the March 2017 examiner referred to medical literature to support the conclusion that the lumbar spondylosis was likely a result of normal aging, the Board affords the opinions of both the May 2015 and March 2017 VA examiners with significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 303. 

By contrast, Dr. R.M.'s August 2012 opinion is wholly unsupported by any rationale.  Again, while Dr. R.M. did state that they reviewed the claims file, they did not make any findings regarding specific evidence from the claims file.  In summation, although Dr. R.M.'s opinion does support the Veteran's assertions, it is unclear on what basis the conclusion was made.  Without a rationale supported by the evidence of record, the Board cannot attribute significant probative weight to Dr. R.M.'s opinion.   

Thus, the Board finds that the opinions offered by the May 2015 and March 2017 VA examiners are the most persuasive opinions of record and warrant the greatest probative weight on the issue at hand.  In light of the lack of any other objective medical evidence tending to show that the low back disability was incurred in service, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of service connection for a low back disability on a direct basis pursuant to 38 C.F.R. § 3.303(a).  See Buchanan, 451 F.3d at 1337.  Moreover, as discussed above, the Board found the opinions of the May 2015 and March 2017 VA examiners to be far more persuasive than the Veteran's contentions regarding his development of a low back disability, even with the support of Dr. R.M., as his opinion was wholly unsupported by the evidence of record.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back disability is otherwise attributable to service.  Service connection for a low back disability under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of service connection for a low back disability in total must be denied. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C. § 5107(b).

Residuals of a Traumatic Brain Injury

The Veteran contends that he suffered a traumatic brain injury in service as a direct result of the explosion injury that he experienced in December 1983.  He seeks service connection for residuals of that traumatic brain injury, which he asserts manifested in service and have continued to the present.  In the alternative, he believes he is entitled to service connection for a preexisting traumatic brain injury residuals that were permanently aggravated by service. 

Before reviewing the merits of the Veteran's direct service connection claim, the Board will evaluate whether the Veteran had residuals of a traumatic brain injury prior to entering service, and, if so, whether service connection is warranted on such a basis.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  However, the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110, 1111, and 1131.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A review of service treatment records reveals that the Veteran reported having experiencing a traumatic brain injury prior to service at the time of his enlistment, and submitted medical records documenting his treatment for the same.  A hospital discharge report prepared by a Dr. R.R. and dated in May 1979 indicated that the Veteran suffered an injury to his head in April 1979.  He was taken to the hospital after complaining of experiencing headaches, and an X-ray examination of his skull revealed a depressed left frontal fracture with left frontal hematoma.  The Veteran underwent a left frontal craniectomy, which showed evidence of left frontal lobe injury; however, a neurological examination was unremarkable.  

In a January 1982 report, a Dr. M.S., who identified himself as a colleague of Dr. R.R., detailed that follow-up treatment with the Veteran after the initial injury and surgery showed no evidence of neurological issues.  Dr. M.S. found that the Veteran's prognosis was excellent and further noted that the Veteran had ceased treatment with Dr. R.R. and his colleagues prior to entering service.  

On the Veteran's January 1982 induction examination, no abnormalities were noted with regards to the Veteran's head or neurological functioning.  The examiner did note that the Veteran had an indented portion of his forehead, and also noted a history of head injury, and therefore referred the Veteran for a neurological consultation.  That consultation, which occurred in February 1982, reflects that the Veteran underwent a neurological examination as part of his enlistment, which revealed no abnormalities.  A corresponding X-ray examination showed evidence of the skull fracture but no evidence of any brain injury.  Stamped addendums to the January 1982 induction examination dated in February 1982 show that the Veteran was then found to be qualified for enlistment after being cleared via the neurological consultation.  

Upon consideration of the record, the Board finds that there is not clear and unmistakable evidence showing that the Veteran had residuals of a traumatic brain injury that preexisted service.  Primarily, the January 1982 induction examination shows that the Veteran was cleared for enlistment after undergoing a neurological evaluation in February 1982.  That evaluation took into consideration medical records from the Veteran's private treatment providers which indicated that he had ceased receiving follow-up treatment for the head injury prior to entering service.  Accordingly, as there is clear evidence that the Veteran's pre-service head injury had completely resolved prior to his enlistment, and he was cleared for induction after a neurological evaluation, the Board concludes that there is insufficient evidence to rebut the presumption that the Veteran was in sound condition when he entered service.  Jordan, 17 Vet. App. at 261; Wagner, 370 F.3d at 1089. 

Moving on to the merits of the claim, a further review of the Veteran's service treatment records does not reveal any complaints, diagnoses, or treatment indicative of a traumatic brain injury or residuals therefrom.  In an October 1982 outpatient record, so after the Veteran entered service, the Veteran complained of experiencing sharp pain to the lateral portion of his skull which was treated with ice.  No diagnosis was set forth.  Thereafter, a May 1983 outpatient record reflects that the Veteran bumped his head the day prior and sought treatment for head numbness.  No laceration was noted, and a cognitive evaluation revealed no abnormalities.  The impression was a soft tissue contusion.  No subsequent treatment records indicate that the Veteran received any further treatment related to this incident.  

In-service treatment records show that the Veteran was admitted for medical treatment in December 1983 for injuries he sustained after being exposed to an explosion on the deck he was working on.  The initial consultation revealed a laceration on his left scalp which was sutured.  There are no records documenting any treatment, however, for residual symptoms related to a traumatic brain injury.  The Board notes that the Veteran did receive treatment for a variety of other injuries at this time but apparently did not report experiencing any symptoms that could be attributed to a traumatic brain injury.  On the August 1985 discharge examination, the Veteran was evaluated as having no abnormalities related to his head or neurological status.  

The Veteran was first afforded a VA examination to evaluate the nature and etiology of any residuals of a traumatic brain injury in May 2009.  He reported that he lost consciousness for a minute as a result of the in-service explosion injury, but acknowledged that he did not receive any treatment for a head injury while in service.  His symptoms at the time of the examination included memory complaints, headaches, intermittent instability, autonomic dysfunction, and sleep disturbances.  After an in-person examination, the examiner acknowledged the Veteran's subjective complaints, but found that the symptom pattern did not support that the Veteran experienced a traumatic brain injury in service.  Specifically, the examiner highlighted the fact that the Veteran did not report any immediate symptoms after he incurred the alleged injury, and further noted that the symptoms evolved over time, neither of which was consistent with a traumatic brain injury.  

In an addendum examination also dated in May 2009, a VA examiner administered a battery of neuropsychological tests in order to attempt to confirm whether the Veteran did indeed have residuals of a traumatic brain injury.  According to the examiner, the testing revealed that the Veteran was likely intentionally overendorsing his symptomatology, and thus dismissed any diagnosis of traumatic brain injury residuals.  

The Veteran was afforded a new neuropsychological evaluation by VA in  December 2009 to again determine whether he had a valid diagnosis of traumatic brain injury residuals.  He reported that he developed memory problems in the immediate aftermath of the in-service explosion injury, and that those problems had persisted to the present.  After administering several neuropsychological tests, the examiner confirmed that the Veteran experienced memory loss in a variety of modalities.  The examiner then set forth a diagnosis of cognitive disorder not otherwise specified, and attributed the condition to the in-service explosion and a resulting traumatic brain injury. 

As part of his treatment course through VA the Veteran had a traumatic brain injury consultation in September 2010.  He again reported that he lost consciousness in the immediate aftermath of the in-service explosion.  After administering a neuropsychological inventory, the examining clinician found that the Veteran's history of reported injuries and alteration in consciousness was "consistent with his having sustained a mild traumatic brain injury".  However, although they endorsed the incurrence of a traumatic brain injury in service, they then opined that it was less likely than not that the Veteran's current symptomatology was attributable to the in-service traumatic brain injury, and instead found that it was far more likely the Veteran's symptoms were attributable to his diagnosed PTSD.  They did not offer a rationale for this opinion.  

A new VA examination was scheduled for the Veteran in October 2010 to again evaluate the nature and etiology of any traumatic brain injury residuals.  The Veteran reported symptoms of headaches, dizziness, intermittent instability, and memory and cognition problems.  After reviewing the criteria for a traumatic brain injury residual diagnosis, the examiner found either that there was no evidence of certain criteria or found that although the other criteria were present, those criteria were not attributable to any traumatic brain injury.  The examiner then opined that there was no evidence that the Veteran incurred a traumatic brain injury in service that resulted in residuals that the Veteran was currently experiencing.  Furthermore, the examiner opined that it was less likely than not that the preservice traumatic brain injury had increased in severity beyond its natural progression.  They did not offer a rationale for this opinion.  

During the July 2012 hearing, the Veteran conceded that he did not seek treatment for any symptoms of a traumatic brain injury while he was in service, and further stated that he did not begin receiving treatment for any residuals until after service.  According to the Veteran, one of his treating physicians confirmed that he had diagnosable traumatic brain injury residuals.  

In an August 2012 correspondence, a Dr. R.M. stated that he reviewed the claims file and found that it was at least as likely as not that the Veteran had post-concussion syndrome with memory loss that was due at least in part to the injury the Veteran suffered when he was exposed to the in-service explosion.  Dr. R.M. did not provide any rationale for the conclusion. 

Pursuant to the Board's June 2016 remand, the Veteran was afforded a new VA examination in June 2017 to first confirm whether he had diagnosable traumatic brain injury residuals, and if so, whether they were attributable to service.  A review of diagnostic criteria for traumatic brain injury residuals revealed that the only symptom the Veteran exhibited was mild memory loss; however, the examiner noted that a neuropsychological testing battery did not support a diagnosis of any cognitive or memory disorder secondary to any prior traumatic brain injury.  Specifically, there was convincing evidence that the Veteran was overreporting his symptomatology, and the examiner dismissed any diagnosis of traumatic brain injury residuals.  The VA examiner therefore found that it was less likely than not that the Veteran had any residual symptoms that were related to an in-service traumatic brain injury, and found instead that the Veteran's claimed anxiety, sleep problems, memory problems and depression were far more likely attributable to his diagnosed PTSD.  

In a corresponding opinion report, the June 2017 VA examiner first opined that it was as likely as not that the Veteran clearly and unmistakably suffered a traumatic brain injury prior to service as evidenced by pre-service medical records documenting the same.  However, without any evidence that the Veteran reported symptomatology associated with a traumatic brain injury while in service, the examiner also found that any residuals did not clearly and unmistakably worsen beyond natural progression while in service.  The examiner further concluded that there was insufficient evidence to confirm that the Veteran experienced a service-related traumatic brain injury and its residuals, and thus declined to attribute the Veteran's current symptomatology to service by way of any in-service traumatic brain injury.  Finally, the examiner offered that the prior endorsement of an in-service traumatic brain injury during the September 2010 VA consultation was likely erroneous due to the fact that the examiner based the determination solely on the Veteran's self-reporting of his in-service symptomatology.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for residuals of a traumatic brain injury.  As discussed, the Veteran's service treatment records do not show any complaints of or treatment for symptoms attributable to a traumatic brain injury, and the Veteran himself has consistently maintained that he never received any treatment for the purported traumatic brain injury he suffered in service as a result of the explosion.  Moreover, the Veteran was evaluated as having no abnormalities related to his head or neurological status on his August 1985 separation examination.  

The Veteran contends that he experiences symptomatology, including headaches, dizziness, intermittent instability, and memory and cognition problems, that are all attributable in some manner to his purported in-service traumatic brain injury.  He is of course credible to report as to the incidence of this symptomatology as well as the circumstances that he believes led to a traumatic brain injury in service.  Layno, 6 Vet. App. at 465.  However, the fact remains that there is no objective evidence to suggest that the Veteran actually incurred a traumatic brain injury in service or that he experienced any symptomatology potentially attributable to a traumatic brain injury while in service.  The Veteran does not have the training or credentials necessary to state authoritatively that any reported symptomatology is attributable to an in-service traumatic brain injury.  Jandreau, 491 F.3d at 1372. 

Once more, the Veteran's assertions must be considered in light of the medical opinions of record.  While the December 2009 VA examiner concluded that the Veteran had suffered a traumatic brain injury in service and that he continued to experience residual symptoms of the traumatic brain injury after service, they offered no rationale for this determination other than a discussion of the Veteran's personal report of his in-service symptomatology.  Similarly, Dr. R.M. also did not offer any rationale to support his conclusion that the Veteran had post-concussion syndrome that was due to the in-service explosion, other than a reference to the Veteran's own reported symptomatology.  Moreover, although the VA medical professional who administered the September 2010 traumatic brain injury consultation conceded that the Veteran may have sustained a mild traumatic brain injury, they dismissed any connection between an in-service traumatic brain injury and any current symptomatology, finding instead that it was far more likely that the Veteran's reported symptoms were attributable to his PTSD.

Every other VA examiner who has evaluated the Veteran and reviewed the claims has concluded that there is insufficient evidence to support a determination that the Veteran has residuals of an in-service traumatic brain injury.  Most importantly, the May 2009, October 2010, and June 2017 VA examiners found convincing evidence that the Veteran was overendorsing his symptomatology and thus determined that it was less likely than not that the Veteran had any residuals of a traumatic brain injury in the first place.  Furthermore, both the May 2009 and the June 2017 VA examiners found it far more likely that the Veteran's reported symptomatology was attributable to his PTSD, and supported that determination with reference to the Veteran's medical history, which showed a gradual progression of symptoms in contrast to the sudden onset that would be typical for residual symptoms of a traumatic brain injury.  As the VA examiners supported their conclusions with evidence from the claims file and offered a rationale that explicitly referenced the Veteran's recorded medical history rather than relying on his reported medical history, the Board affords the opinions of the May 2009, October 2010, and June 2017 VA examiners with far more probative weight than the opinions offered by the December 2009 and September 2010 VA examiners as well as Dr. R.M. 

In summation, the Board finds that the preponderance of the evidence is against a determination that the Veteran experiences any residuals of an in-service traumatic brain injury, even granting him the benefit of the doubt that it occurred as he described it.  Accordingly, without any diagnosed conditions attributable to the traumatic brain injury, service connection for residuals of a traumatic brain injury must be denied.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a low back disability is denied.  

Service connection for residuals of a traumatic brain injury is denied.  


REMAND

The AOJ in a July 2016 rating decision increased the evaluation of the service-connected PTSD to 70 percent effective, July 20, 2016.  In a January 2017 notice of disagreement, the Veteran through his representative requested both a rating in excess of 50 percent prior to July 20, 2016 and a total disability rating for the period from July 20, 2016, to include entitlement to TDIU.  The AOJ has not issued a statement of the case (SOC) which addresses the issue of an increased rating of the service-connected PTSD.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

As for the claim of TDIU, it is deferred pending resolution of the Veteran's increased rating claim for PTSD as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran which addresses the issue of entitlement to a rating in excess of 50 percent prior to July 20, 2016, and in excess of 70 percent therefrom, for service-connected PTSD.  The Veteran should be given the appropriate opportunity to respond to the SOC.  If, and only if, he perfects the appeal should the case be returned to the Board.  

2.  If new relevant evidence is added to the claims file during the resolution of the PTSD increased rating claim, issue a supplemental statement of the case readjudicating the TDIU claim, and provide the Veteran with an appropriate period of time to respond.  In any event, once the PTSD increased rating claim is resolved as per the instructions above, the TDIU claim should be returned to Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


